        Case 1:19-cv-12533-WGY Document 178 Filed 10/06/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

 BIO-RAD LABORATORIES, INC. and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE
               Plaintiffs,                            C.A. No. 1:19-cv-12533-WGY
        v.
 10X GENOMICS, INC.,
               Defendant.



 10X GENOMICS, INC.,
               Counterclaim Plaintiff,
        and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
               Counterclaim Co-Plaintiff as to
               certain claims,
        v.
 BIO-RAD LABORATORIES, INC.,
               Counterclaim Defendant,
        and
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
               Counterclaim Co-Defendant as to DJ
               counterclaims.


      STIPULATION FOR AN EXTENSION OF TIME FOR COUNTERCLAIM CO-
                  PLAINTIFFS TO FILE RULE 12(f) MOTION

       Bio-Rad Laboratories, Inc. (“Bio-Rad”) filed its answer to 10X’s Second Amended

Counterclaims on September 16, 2020. See ECF No. 166. 10X Genomics, Inc. (“10X”) and

President and Fellows of Harvard College (“Harvard”) are counterclaim co-plaintiffs with respect

                                                 1
          Case 1:19-cv-12533-WGY Document 178 Filed 10/06/20 Page 2 of 5



to Counts XIV and XV of the Second Amended Counterclaims, and with respect to any of Bio-

Rad’s affirmative defenses directed at those counterclaims. See ECF No. 166 at 34 (20th – 23rd

Affirmative Defenses). At this time, the parties are conferring regarding Bio-Rad’s 21st

Affirmative Defense to resolve remaining issues. Accordingly, 10X, Harvard, and Bio-Rad, by

and through counsel, hereby stipulate and request that 10X and Harvard have an extension of time

from October 7, 2020, to October 14, 2020, to file a Rule 12(f) motion directed to Bio-Rad’s 21st

Affirmative Defense (ECF No. 166, p. 34 ¶ 128). No prior extensions have been granted on this

filing.




 Date: October 6, 2020


 Respectfully submitted,


 /s/ Stefani C. Smith

 Matthew D. Powers (pro hac vice)                  Sarah Chapin Columbia (BBO #550155)
 Paul T. Ehrlich (pro hac vice)                    Katrina Rogachevsky (BBO #691373)
 Stefani C. Smith (pro hac vice)                   Annabel Rodriguez (BBO #696001)
 Robert L. Gerrity (pro hac vice)                  MCDERMOTT WILL & EMERY LLP
 Jennifer K. Robinson (pro hac vice)               200 Clarendon Street, Floor 58
 Natasha M. Saputo (pro hac vice)                  Boston, Massachusetts 02116-5021
 Gina Cremona (pro hac vice)                       Telephone:    (617) 535-4000
 Utsav Gupta (pro hac vice)                        Facsimile:    (617) 535-3800
 Daniel Radke (pro hac vice)                       10X-BR-MWE@mwe.com
 TENSEGRITY LAW GROUP, LLP
 555 Twin Dolphin Drive, Suite 650                 Leah Brannon (pro hac vice)
 Redwood Shores, CA 94065                          Kenneth Reinker (pro hac vice)
 Telephone:     (650) 802-6000                     CLEARY GOTTLIEB
 Facsimile:     (650) 802-6001                     2112 Pennsylvania Avenue, NW
 10x_BR_MA_Service@tensegritylawgroup.c            Washington, DC 20037
 om                                                Telephone:   (202) 974-1500
                                                   Facsimile:   (202) 974-1999
 Azra M. Hadzimehmedovic (pro hac vice)            Team-10x-Genomics-Litigation-
 Aaron M. Nathan (pro hac vice)                    CGSHOnly@cgsh.com


                                               2
      Case 1:19-cv-12533-WGY Document 178 Filed 10/06/20 Page 3 of 5



Samantha A. Jameson (pro hac vice)
Kiley White (pro hac vice)
TENSEGRITY LAW GROUP, LLP
8260 Greensboro Drive, Suite 260
McLean, VA 22102
Telephone:    (703) 940-5033
Facsimile:    (650) 802-6001
10x_BR_MA_Service@tensegritylawgroup.c
om

Counsel for 10X Genomics, Inc.



/s/ Derek C. Walter                          /s/ Geoffrey M. Raux
Edward Reines                                Geoffrey M. Raux (BBO# 674788)
Derek C. Walter                              Michael J. Tuteur (BBO#543780)
Prachi Mehta                                 Ruben J. Rodrigues (BBO# 676573)
Eric A. Rivas                                FOLEY & LARDNER LLP
Weil, Gotshal & Manges LLP                   111 Huntington Avenue
201 Redwood Shores Parkway                   Boston, Massachusetts 02199
Redwood Shores, CA 94065                     T: 617.342.4000
Tel: 650-802-3000                            F: 617.342.4001
Fax: 650-802-3022                            BOST-F-Harvard-Bio-Rad10X@foley.com
bio-rad.10x.ma@weil.com                      graux@foley.com
                                             mtuteur@foley.com
Patrick J. O'Toole , Jr.                     rrodrigues@foley.com
Weil, Gotshal & Manges LLP
100 Federal Street                           Counsel for President and Fellows of Harvard
Boston, MA 02110                             College
Tel: 617-772-8365
Fax: 617-772-8333
bio-rad.10x.ma@weil.com

Eric S. Hochstadt
Xiaoxi Tu
Scott T. Christopher
Weil, Gotshal & Manges LLP
767 Fifth Avenue
Room 2421
New York, NY 10153
Tel: (212) 310-8538
Fax: (212) 310-8007
bio-rad.10x.ma@weil.com

Garland Stephens


                                         3
      Case 1:19-cv-12533-WGY Document 178 Filed 10/06/20 Page 4 of 5



Justin Constant
Weil, Gotshal & Manges LLP
700 Louisiana Street
Suite 1700
Houston, TX 77002
Tel: (713) 546-5011
bio-rad.10x.ma@weil.com

Audra Sawyer
Weil, Gotshal & Manges LLP
2001 M Street NW,
Suite 600,
Washington, DC 20036
Tel: (202) 682-7274
Fax: (202) 857-0940
bio-rad.10x.ma@weil.com

David S. Godkin
James E. Kruzer
Birnbaum & Godkin, LLP
470 Atlantic Avenue, 4th Floor
Boston, MA 02210
Tel: 617-307-6100
Fax: 617-307-6101
kruzer@birnbaumgodkin.com
godkin@birnbaumgodkin.com

Counsel for Bio-Rad Laboratories, Inc.




                                         4
         Case 1:19-cv-12533-WGY Document 178 Filed 10/06/20 Page 5 of 5



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on October 6, 2020, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system, which will issue an

electronic notification of filing to all counsel of record.

                                                              /s/ Stefani C. Smith
                                                              Stefani C. Smith




                                                   5
